Exhibit 10.1

AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of March 29, 2018, is entered into by and among DITECH
HOLDING CORPORATION, a Maryland corporation (the “Borrower”) and the Lenders
listed on the signature pages hereto constituting the Required Lenders.

RECITALS:

WHEREAS, the Borrower, the Lenders from time to time party thereto and Credit
Suisse AG, Cayman Islands Branch as administrative agent and collateral agent
for the Lenders under the Credit Agreement (in such capacity, the “Agent”) have
entered into that certain Second Amended and Restated Credit Agreement, dated as
of February 9, 2018 (as amended, supplemented or otherwise modified prior to the
effectiveness of this Amendment, the “Existing Credit Agreement”; the Existing
Credit Agreement, as amended by this Amendment and as the same hereafter further
may be amended, restated, supplemented or otherwise modified and in effect from
time to time, the “Credit Agreement”);

WHEREAS, the Borrower has requested, among other things, that the Lenders amend
certain provisions of the Existing Credit Agreement. The undersigned Lenders are
willing to accommodate such requests, subject to satisfaction of the terms and
conditions set forth herein; and

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Unless otherwise specifically defined herein, each
term used herein (including in the recitals above) that is defined in the Credit
Agreement has the meaning assigned to such term in the Credit Agreement.

Section 2. Amendments to Credit Agreement. In accordance with Section 9.08 of
the Credit Agreement and effective as of the First Amendment Effective Date (as
defined below), the Credit Agreement is hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth on the
pages of the Credit Agreement attached as Annex A hereto.

Section 3. Conditions to Effectiveness of this Agreement. This Amendment shall
become effective as of the first date (the “First Amendment Effective Date”)
upon which each of the following conditions shall have been satisfied:

(a) the Administrative Agent has received from the Borrower and the Lenders
representing the Required Lenders executed counterparts hereof; and

(b) the Administrative Agent shall have received a payment from or on behalf of
the Borrower in respect of a consent fee for the account of each Lender who has
executed and delivered to the Administrative Agent and the Borrower a
counterpart of this Amendment by 5:00 p.m. (New York time) on March 28, 2018
(each such Lender, a “First Amendment Consenting Lender”), which consent fee
shall equal 0.75% of the principal amount of the Tranche B Term Loans held by
such Lender as of the First Amendment Effective Date.



--------------------------------------------------------------------------------

Section 4. Reaffirmation of Borrower Obligations. The Borrower hereby ratifies
the Credit Agreement and acknowledges and reaffirms that, (a) as amended hereby,
all terms of the Credit Agreement and the other Credit Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrower and (b) it is responsible for the
observance and full performance of its Obligations. To the extent any terms and
conditions in any of the other Credit Documents shall contradict or be in
conflict with any terms or conditions of the Credit Agreement, after giving
effect to this Amendment, such terms and conditions are hereby deemed modified
and amended accordingly to reflect the terms and conditions of the Credit
Agreement as modified and amended hereby. For the avoidance of doubt, nothing
herein shall constitute (i) a waiver of any breach, Default or Event of Default
which may exist under the Credit Agreement or any other Credit Document or under
applicable law or in equity or (ii) a waiver or release of, or a limitation
upon, the Administrative Agent’s or any Lender’s exercise of any rights or
remedies under the Credit Agreement or any other Credit Document or under
applicable law or in equity, including, but not limited to, the right to
institute collection or arbitration proceedings against Borrower and/or to
exercise any right against any other person or entity not a party to the Credit
Agreement, as amended by this Amendment.

Section 5. Lender Expense Reimbursement. Prior to or substantially concurrently
with the First Amendment Effective Date, the Borrower shall pay the reasonable
and documented out-of-pocket fees, disbursements and other charges of FTI
Consulting Inc. and Kirkland & Ellis LLP incurred by the Lenders in connection
with the negotiation and execution of this Amendment for which invoices
(including reasonable supporting detail) have been presented at least two
Business Days prior to the First Amendment Effective Date (or such later date as
to which the Borrower may agree) (the “Invoice Date”); provided, if any such
invoice has not been received by the Borrower by the Invoice Date, such amounts
shall be payable by the Borrower within 30 days after receipt by the Borrower of
such an invoice.

Section 6. Governing Law. This Amendment and the transactions contemplated
hereby shall be governed by and construed in accordance with the laws of the
State of New York.

Section 7. Effect of This Agreement. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of any Lender or
Administrative Agent under the Credit Agreement or any other Credit Document,
and shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Credit Document, all of which are ratified and affirmed
in all respects and shall continue in full force and effect. Nothing herein
shall be deemed to entitle the Borrower to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Credit
Document in similar or different circumstances.

Section 8. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

Section 9. Miscellaneous. This Amendment shall constitute a Credit Document for
all purposes of the Credit Agreement. Each Lender party hereto acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own decision to enter into this Amendment. The Lenders
party hereto hereby expressly consent to the execution of this Amendment.

[Remainder of Page Intentionally Left Blank; Signature Pages to Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

DITECH HOLDING CORPORATION, as Borrower By:   /s/ Cheryl A. Collins   Name:  
Cheryl A. Collins   Title:   Senior Vice President and Treasurer

[Amendment No. 1 to Second Amended and Restated Credit Agreement Signature Page]



--------------------------------------------------------------------------------

LENDERS SIGNATURE PAGE

 

 

 

 

 

[Executed Lender signature pages on file with the Administrative Agent]

[Amendment No. 1 to Second Amended and Restated Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Annex A

Amendments to Credit Agreement



--------------------------------------------------------------------------------

“Extension Offer” shall have the meaning assigned to such term in
Section 2.26(b).

“Extension Series” shall mean all Extended Term Loans and Extended L/C
Commitments that are established pursuant to the same Additional Credit
Extension Amendment (or any subsequent Additional Credit Extension Amendment to
the extent such Additional Credit Extension Amendment expressly provides that
the Extended Term Loans or Extended L/C Commitments, as applicable, provided for
therein are intended to be a part of any previously established Extension
Series) and that provide for the same interest margins, extension fees, if any,
and amortization schedule.

“Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any Person), the price at which a willing buyer that is not an
Affiliate of the seller, and a willing seller, would reasonably be expected to
agree to purchase and sell such asset, as determined in good faith by the
Borrower or the Restricted Subsidiary selling such asset.

“Fannie Mae” shall mean the Federal National Mortgage Association, in its
corporate capacity, and any majority owned and controlled affiliate thereof.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the Closing
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any current or future regulations
or official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any intergovernmental agreements implementing
the foregoing.

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
calculated by the Federal Reserve Bank of New York based on such day’s federal
funds transactions by depository institutions (as determined in such manner as
the Federal Reserve Bank of New York shall set forth on its public website from
time to time), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided that if such day is not a
Business Day, the Federal Funds Effective Rate for such day shall be such rate
on such transactions on the next preceding Business Day as so published on the
next succeeding Business Day.

“Fee Letter” shall mean the Amended and Restated Agent Fee Letter, dated as of
the Closing Date, among the Borrower, Credit Suisse Securities (USA) LLC and the
Administrative Agent.

“Fees” shall have the meaning assigned to such term in Section 2.05(b).

“Financial Covenants” shall mean the covenants set forth in Sections 6.07, 6.08
and 6.09.

“Financial Covenant Default” shall mean (i) a failure to comply with any of the
Financial Covenants or (ii) the taking of any action by the Borrower or any
Restricted Subsidiary if such action was prohibited hereunder solely due to the
existence of a Financial Covenant Default of the type described in clause (i) of
this definition.

“FINRA” shall mean the Financial Industry Regulatory Authority, Inc. or any
other self-regulatory body which succeeds to the functions of the Financial
Industry Regulatory Authority, Inc.

“First Amendment” shall mean that certain Amendment No. 1 to Second Amended and
Restated Credit Agreement, dated as of March 29, 2018, by and among the Borrower
and the Lenders party thereto.

 

†16



--------------------------------------------------------------------------------

“First Amendment Consenting Lenders” shall have the meaning assigned to such
term in the First Amendment.

“First Amendment Effective Date” shall have the meaning assigned to such term in
the First Amendment.

“First Lien Indebtedness” shall mean Consolidated Indebtedness of the Borrower
and its Restricted Subsidiaries that is secured by a Lien that is pari passu
with (or not junior to) the Liens securing the Tranche B Term Loans (and any
extension, renewal, replacement or refinancing thereof that is pari passu
therewith or any other Indebtedness that is required to be pari passu therewith
hereunder).

“First Lien Net Leverage Ratio” shall mean, on any date of determination, the
ratio of (x) First Lien Indebtedness on such date minus the lesser of (i) the
aggregate amount of Unrestricted cash and Cash Equivalents of the Borrower and
its Restricted Subsidiaries on such date and (ii) $250,000,000 to
(y) Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for the
Test Period most recently ended on or prior to such date; provided that, for
purposes of any calculation of the First Lien Net Leverage Ratio pursuant to
this Agreement, Consolidated EBITDA shall be determined on a Pro Forma Basis in
accordance with the definition of “Pro Forma Basis” contained herein.

“First Lien/Second Lien Intercreditor Agreement” shall mean the First
Lien/Second Lien Intercreditor Agreement substantially in the form of Exhibit C,
dated as of the Closing Date, among, inter alios, the Borrower and the other
Grantors (as defined therein) party thereto, Wilmington Savings Fund Society,
FSB, as Junior Collateral Agent for the Junior Secured Parties referred to
therein and the Collateral Agent, as agent for the Senior Secured Parties
referred to therein, and each other person from time to time party thereto.

“Flood Determination Form” shall have the meaning assigned to such term in
Section 5.12(c).

“Flood Documents” shall have the meaning assigned to such term in
Section 5.12(c).

“Flood Laws” shall mean the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973 (where applicable).

“Flow MSR” shall mean all MSR that are funded or purchased by the Borrower or
its Restricted Subsidiary within the prior 120 days and sold to a counterparty
pursuant to a flow purchase agreement in the Ordinary Course of Business.

“Foreign Lender” shall mean any Lender that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code.

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by the Borrower or any one or more of the Restricted
Subsidiaries primarily for the benefit of employees of the Borrower or such
Restricted Subsidiaries residing outside the United States, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Foreign Subsidiary” of any Person shall mean any Subsidiary of such Person that
is not a Domestic Subsidiary.

 

†17



--------------------------------------------------------------------------------

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulatory Supervising Organization” shall mean any of (a) the SEC, (b) FINRA,
(c) the New York Stock Exchange, (d) state securities commissions and (e) any
other U.S. or foreign governmental or self-regulatory organization, exchange,
clearing house or financial regulatory authority of which the Borrower or any
Restricted Subsidiary is a member or to whose rules it is subject.

“REIT Subsidiary” shall mean a Restricted Subsidiary that is intended by the
Borrower to qualify as a real estate investment trust under the Code.

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents, representatives and advisors of such Person and such Person’s
Affiliates.

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into or upon any land or water or air,
or otherwise entering into the environment.

“REO Assets” of a Person shall mean any real property owned by such Person and
acquired as a result of the foreclosure or other enforcement of a lien on such
asset securing a loan, Servicing Advance or other mortgage-related receivables.

“Repayment Date” shall have the meaning given such term in Section 2.11(a).

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived.

“Required 2018 Principal Payment” shall have the meaning assigned to such term
in Section 2.13(c).

“Required Lenders” shall mean, at any time, Lenders having Loans, L/C Exposure
and unused Commitments representing more than 50% of the sum of all Loans
outstanding, L/C Exposure and unused Commitments at such time. The Loans, L/C
Exposure and unused Commitments of any Defaulting Lender shall be disregarded in
the determination of the Required Lenders at any time.

 

†35



--------------------------------------------------------------------------------

the aggregate principal amount of its Pre-Petition Term Loans as a like
principal amount of Tranche B Term Loans hereunder. On and as of the Closing
Date, each Term Lender shall hold a portion of the Tranche B Term Loans in the
amount set forth opposite such Term Lender’s name on Schedule 1.01(a). Amounts
paid or prepaid in respect of Tranche B Term Loans may not be reborrowed.

Section 2.02 [Reserved].

Section 2.03 [Reserved].

Section 2.04 Evidence of Debt; Repayment of Loans. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the principal amount of each Term Loan of such Lender as provided in
Section 2.11.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Class and Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower or any Subsidiary Guarantor
and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.

(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower. Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.

Section 2.05 Fees. (a) [Reserved].

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
the administrative fees set forth in the Fee Letter at the times and in the
amounts specified therein (the “Fees”).

(c) On December 31, 2018, the Borrower shall pay to the Administrative Agent for
the ratable account of each First Amendment Consenting Lender, a fee of 0.25% of
the aggregate principal amount of the Tranche B Term Loans of such First
Amendment Consenting Lender outstanding on the First Amendment Effective Date
(it being understood and agreed that each of the Borrower and each Lender party
to the First Amendment (constituting Required Lenders) expressly direct the
Administrative Agent to make such payments on December 31, 2018 to each such
First Amendment Consenting Lender as of the First Amendment Effective Date
pursuant to the Register and wiring instructions on file with the Administrative
Agent for such First Amendment Consenting Lenders as of the First Amendment
Effective

 

†43



--------------------------------------------------------------------------------

Date and expressly confirms that the obligations of the Borrower and each such
Lender party to the First Amendment as of the date hereof under Section 9.05 of
the Credit Agreement applies with respect to actions in connection with such
payments (even if such First Amendment Consenting Lender is no longer a Lender
as of December 31, 2018)).

(d) In the event that, prior to the 18-month anniversary of the First Amendment
Effective Date, the Borrower prepays or refinances any Tranche B Term Loans, the
Borrower shall pay to the Administrative Agent for the ratable account of each
of the applicable Lenders a premium of 1.00% of the aggregate principal amount
of the Tranche B Term Loans of such applicable Lender so prepaid or refinanced.
Such amounts shall be due and payable on the date of effectiveness of such
prepayment or refinancing, as applicable. For the avoidance of doubt, no fee
shall be required pursuant to this Section 2.05(d) (x) on or after the 18-month
anniversary of the First Amendment Effective Date, (y) in connection with a
repayment of the Tranche B Term Loans pursuant to Section 2.11(a) or (z) in
connection with a prepayment applied pursuant to Section 2.12(a) or
Section 2.13(c) as a Required 2018 Principal Payment.

(c) [Reserved].

(d) [Reserved].

(e) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders. Once paid, none of the Fees shall be refundable under any
circumstances.

Section 2.06 Interest on Loans. (a) Subject to the provisions of Section 2.07,
the Loans comprising each ABR Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days, as
the case may be, at all times and calculated from and including the date of such
Borrowing to but excluding the date of repayment thereof) at a rate per annum
equal to the Alternate Base Rate plus the Applicable Margin.

(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

Section 2.07 Default Interest. If the Borrower shall default in the payment of
any principal of or interest on any Loan or any other amount due hereunder or
under any other Credit Document, by acceleration or otherwise, then, until such
defaulted amount shall have been paid in full, to the extent permitted by law,
such defaulted amount shall bear interest (after as well as before judgment),
payable on demand, (a) in the case of principal, at the rate otherwise
applicable to such Loan pursuant to Section 2.06 plus 2.00% per annum and (b) in
all other cases, at a rate per annum (computed on the basis of the actual number
of days elapsed over a year of 365 or 366 days, as the case may be, at all
times) equal to the rate that would be applicable to an ABR Loan plus 2.00% per
annum.

Section 2.08 Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that Dollar deposits in the principal amounts of the Loans

 

†44



--------------------------------------------------------------------------------

September and December thereafter

   $ 15,000,000  

Each payment pursuant to this Section 2.11 shall be made together with accrued
and unpaid interest on the principal amount to be paid to but excluding the date
of such payment.

In the event any Refinancing Term Loans are made, such Refinancing Term Loans
shall be repaid in amounts and on dates as agreed between the Borrower and the
relevant Lenders of such Refinancing Term Loans, subject to the requirements set
forth in Section 2.27 and to adjustment from time to time pursuant to
Section 2.12(b), Section 2.13(g) and Section 9.04(l), together in each case,
with accrued and unpaid interest on the principal amount to be paid to but
excluding the date of such payment.

(b) To the extent not previously paid, all Term Loans of any Class shall be due
and payable on the Maturity Date applicable to the Term Loans of such Class,
together with accrued and unpaid interest on the principal amount to be paid to
but excluding the date of payment.

(c) All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.

Section 2.12 Voluntary Prepayment. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, upon at
least three Business Days’ prior written or fax notice (or telephone notice
promptly confirmed by written or fax notice) in the case of Eurodollar Loans, or
written or fax notice (or telephone notice promptly confirmed by written or fax
notice) at least one Business Day prior to the date of prepayment in the case of
ABR Loans, to the Administrative Agent before 12:00 (noon), New York City time;
provided, however, that each partial prepayment shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000 in the case of a
Term Borrowing.

(b) Voluntary prepayments of any Class of Term Loans shall be applied against
the remaining scheduled installments of principal due in respect of the
applicable Class of Term Loans under Section 2.11 as may be specified by the
Borrower, or if not so specified, in direct order of maturity; provided that
such prepayments shall be allocated to the Tranche B Term Loans on a pro rata
basis (or on a greater than pro rata basis) determined by reference to all Term
Loans then outstanding.

(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein; provided, however, that if such
prepayment is for all of the then outstanding Loans, then the Borrower may
(x) revoke such notice prior to the proposed date of prepayment and/or
(y) extend the prepayment date by not more than five Business Days; provided
further, however, that the provisions of Section 2.16 shall apply with respect
to any such revocation or extension. All prepayments under this Section 2.12
shall be subject to SectionSections 2.05(d) and 2.16 but otherwise without
premium or penalty. All prepayments under this Section 2.12 shall be accompanied
by accrued and unpaid interest on the principal amount to be prepaid to but
excluding the date of payment.

Section 2.13 Mandatory Prepayments. (a) [Reserved].

(b) In addition to any other mandatory repayments pursuant to this Section 2.13,
on each date on or after the Closing Date upon which the Borrower or any
Restricted Subsidiary receives any cash proceeds from any issuance or incurrence
by the Borrower or any Restricted Subsidiary of Indebtedness for

 

†47



--------------------------------------------------------------------------------

borrowed money (other than Indebtedness permitted to be incurred pursuant to
Section 6.04, other than Permitted External Refinancing Indebtedness and
Refinancing Term Loans), an amount equal to 100% of the Net Cash Proceeds of the
respective issuance or incurrence of such Indebtedness shall be applied on such
date as a mandatory repayment in accordance with the requirements of
Section 2.13(g).

(c) Unless otherwise agreed by the Required Lenders, in addition to any other
mandatory repayments pursuant to this Section 2.13, on each date upon which the
Borrower or any Restricted Subsidiary receives (other than in connection with
any Disposition to the Borrower or a Subsidiary Guarantor) any cash proceeds
from (i) any Non-Core Asset Sale, an amount equal to 100% of the Net Sale
Proceeds therefrom shall be applied on such date as a mandatory repayment in
accordance with the requirements of Section 2.13(g), (ii) any Disposition of
(A) any Bulk MSR (other than any such Disposition required by the following
clause (iii) hereof) and/or (B) any Asset Sale, in each case, in an amount equal
to 80% of the Net Sale Proceeds therefrom shall be applied on such date as a
mandatory repayment in accordance with the requirements of Section 2.13(g), or
(iii) any Disposition on or prior to February 15, 2018 of Government Sponsored
Entity-related Bulk MSR, an amount equal to the sum of (A) 80% of the gross
proceeds therefrom (excluding the proceeds of the Disposition of any related
Servicing Advances) and (B) 80% of the Net Sale Proceeds of the Servicing
Advances related to the Bulk MSR subject to such Disposition shall be applied on
such date as a mandatory repayment in accordance with the requirements of
Section 2.13(g).; provided, that, to the extent the amount of prepayments made
pursuant to Section 2.12(a) (provided that such voluntary prepayments are
applied against the Tranche B Term Loans in accordance with Section 2.13(g)) and
this Section 2.13(c) (x) on or after the First Amendment Effective Date and on
or prior to June 30, 2018 is less than $10,000,000 in the aggregate, an amount
equal to the difference between $10,000,000 and the amounts so prepaid during
such period shall be applied on June 30, 2018 as a mandatory repayment in
accordance with the requirements of Section 2.13, (y) on or after the First
Amendment Effective Date and on or prior to September 30, 2018 is less than
$20,000,000 in the aggregate, an amount equal to the difference between
$20,000,000 and the amounts so prepaid during such period shall be applied on
September 30, 2018 as a mandatory repayment in accordance with the requirements
of Section 2.13 and (z) on or after the First Amendment Effective Date and on or
prior to December 31, 2018 is less than $30,000,000 in the aggregate, an amount
equal to the difference between $30,000,000 and the amounts so prepaid during
such period shall be applied on December 31, 2018 as a mandatory repayment in
accordance with the requirements of Section 2.13 (the mandatory prepayment
described in this proviso, the “Required 2018 Principal Payment”).

(d) In addition to any other mandatory repayments pursuant to this Section 2.13,
on each Excess Cash Flow Payment Date, an amount equal to the remainder of (if
positive) (i) the Applicable Excess Cash Flow Prepayment Percentage of the
Excess Cash Flow for the related Excess Cash Flow Payment Period minus (ii) the
aggregate amount of principal prepayments of Loans to the extent (and only to
the extent) that such prepayments were made as a voluntary prepayment pursuant
to Section 2.12(a) other than with proceeds of asset sales (other than from
sales of inventory in the ordinary course of business), sales or issuances of
Equity Interests, capital contributions, insurance or condemnation events or
Indebtedness or other proceeds that would not be included in Adjusted
Consolidated Net Income during the relevant Excess Cash Flow Payment Period
minus (iii) the face value of Term Loans assigned to or purchased by the
Borrower pursuant to Section 9.04(l) during the relevant Excess Cash Flow
Payment Period, shall be applied as a mandatory repayment in accordance with the
requirements of Section 2.13(g); provided that the amount required to be applied
as a mandatory prepayment pursuant to this Section 2.13(d) for any Excess Cash
Flow Payment Period shall not exceed an amount equal to (x) 75% of the Excess
Cash Flow for such Excess Cash Flow Payment Period minus (y) scheduled
installments of principal due in respect of the Term Loans under Section 2.11(a)
paid during the related Excess Cash Flow Payment Period. Notwithstanding the
foregoing, at the option of the Borrower, all or any portion of any mandatory
repayment required pursuant to this clause (d) for any Excess Cash Flow Payment
Period may be paid or applied prior to the related Excess Cash Flow Payment Date
(but no earlier than January 1 of

 

†48



--------------------------------------------------------------------------------

(iv) the Borrower and the Restricted Subsidiaries may enter into, and may make
payments under, employment agreements, employee benefits plans, stock option
plans, indemnification provisions and other similar compensatory arrangements
with officers, employees and directors of the Borrower and the Restricted
Subsidiaries in the ordinary course of business; and

(v) the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, any registration
rights agreement, the Second Lien Senior Subordinated PIK Toggle Notes
Indenture, the Convertible Preferred Stock or other agreement or instrument
entered into in connection with the Plan of Reorganization to which it is a
party as of the Closing Date.

Section 6.07 Asset Coverage Ratios. (a) The Borrower will not permit the Asset
Coverage Ratio A, as of the last day of any Test Period ending on the date set
forth in the table below, to be less than the ratio set forth opposite such
fiscal quarter below:

 

Fiscal Quarter Ending

   Asset Coverage Ratio A

December 31, 2017

   1.40:1.00

March 31, 2018

   1.405:1.00

June 30, 2018

   1.405:1.00

September 30, 2018

   1.405:1.00

December 31, 2018

   1.405:1.00

March 31, 2019

   1.45:1.00

June 30, 2019

   1.45:1.00

September 30, 2019

   1.45:1.00

December 31, 2019 and the last day of each fiscal quarter of the Borrower
thereafter

   1.50:1.00

(b) The Borrower will not permit the Asset Coverage Ratio B, as of the last day
of each Test Period ending after the Closing Date, to be less than 1.00:1.00.

Section 6.08 Interest Expense Coverage Ratio. The Borrower will not permit the
Interest Expense Coverage Ratio, as of the last day of any Test Period
(commencing with the Test Period ending on the date set forth in the table
belowMarch 31, 2020), to be less than the ratio set forth opposite such fiscal
quarter below2.25:1.00.

 

Fiscal Quarter Ending

   Interest Expense Coverage
Ratio

December 31, 2017

   1.20:1.00

March 31, 2018

   1.20:1.00

June 30, 2018

   1.20:1.00

September 30, 2018

   1.25:1.00

December 31, 2018

   1.25:1.00

March 31, 2019

   1.75:1.00

June 30, 2019

   2.00:1.00

September 30, 2019

   2.00:1.00

December 31, 2019 and the last day of each fiscal quarter of the Borrower
thereafter

   2.25:1.00

 

†94



--------------------------------------------------------------------------------

Section 6.09 First Lien Net Leverage Ratio. The Borrower will not permit the
First Lien Net Leverage Ratio, as of the last day of any Test Period (commencing
with the Test Period ending on the date set forth in the table belowMarch 31,
2020), to be greater than the ratio set forth opposite such date below3.50:1.00.

 

Fiscal Quarter Ending

   First Lien Net Leverage
Ratio

December 31, 2017

   8.50:1.00

March 31, 2018

   7.75:1.00

June 30, 2018

   7.75:1.00

September 30, 2018

   6.75:1.00

December 31, 2018

   5.75:1.00

March 31, 2019

   5.00:1.00

June 30, 2019

   4.50:1.00

September 30, 2019

   4.00:1.00

December 31, 2019 and the last day of each fiscal quarter of the Borrower
thereafter

   3.50:1.00

Section 6.10 Modifications of Certain Agreements. The Borrower will not, and
will not permit any of the Restricted Subsidiaries to, amend, modify, change or
waive, or permit the amendment, modification or changing of, any terms of
(a) any Permitted External Refinancing Debt or any Permitted Refinancing
thereof, if, after giving effect to such amendment, modification, change or
waiver, such Indebtedness would not constitute Permitted External Refinancing
Debt or (b) subject to subclause (vii) of this Section 6.10, the Second Lien
Senior Subordinated PIK Toggle Notes Documents or any respective Permitted
Refinancing thereof if such amendment, modification, change or waiver (i) could
reasonably be expected to materially increase the obligations of the obligors
thereunder, (ii) confers any additional material rights on the holders thereof
or any Permitted Refinancing thereof, (iii) decreases the Weighted Average Life
to Maturity or shortens the maturity date applicable thereto, (iv) requires
additional prepayments with respect to any event, (v) results in any
subordination provisions thereof being less favorable in any respect to the
Lenders, including, without limitation, Articles 10 and 12 of the Second Lien
Senior Subordinated PIK Toggle Notes Indenture, (vi) results in an increase in
the All-in Yield (payable in cash only) on the Second Lien Senior Subordinated
PIK Toggle Notes in effect on the date hereof or (vii) results in an increase in
excess of 2.00% per annum on the rate of interest paid-in-kind on the Second
Lien Senior Subordinated PIK Toggle Notes in effect on the date hereof, in each
case, the payment of which is not otherwise permitted hereunder, in each case
other than in connection with a Permitted Refinancing thereof.

Section 6.11 Limitation on Certain Restrictions on Subsidiaries. The Borrower
will not, and will not permit any of the Restricted Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Restricted Subsidiary to
(a) pay dividends or make any other distributions on its capital stock or any
other Equity Interest or participation in its profits owned by the Borrower or
any Restricted Subsidiary, or pay any Indebtedness owed to the Borrower or any
Restricted Subsidiary, (b) make loans or advances to the Borrower or any
Restricted Subsidiary or (c) transfer any of its properties or assets to the
Borrower or any Restricted Subsidiary, except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) this
Agreement and the other Credit Documents, (iii) agreements which (x) exist on
the Closing Date and (to the extent not otherwise permitted by this
Section 6.11) are listed on Schedule 6.11 and (y) to the extent agreements
permitted by preceding sub-clause (x) are set forth in an agreement evidencing
Indebtedness, are set forth in any agreement evidencing any permitted renewal,
extension or refinancing of such Indebtedness so long as such renewal, extension
or refinancing does not expand the

 

†95